DETAILED ACTION
1.	The responses of January 7, 2022 and July 26, 2021 have been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
3.	Applicant’s election without traverse of claims 1-4, 8, 10-17, and 19-20 in the reply filed on January 7, 2022 is acknowledged.
Claims 5-7, 9, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 7, 2022.
4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
16/573,521 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
Application No. 16/573,521 issued as US Patent 10,733,729 on August 4, 2020.  The filing date of application No. 16/990,623 is August 11, 2020.

Claim Objections
6.	Claim 3 is objected to for the following:  it appears that on line 2 ‘with application in’ should read –are used for-.  Correction is required.
7.	Claim 12 is objected to for the following:  on line 3 it appears that ‘nano’ should read –nanometer-.  Correction is required.
8.	Claim 15 is objected to for the following:  on lines 1-2 ‘the angular dependence’ should read –an angular dependence-; on line 3 ‘for pollen, water drops, etc. and nanometer’ should read –for pollen and water drops and nanometer-; and on line 4 ‘the scattering angle’ should read –a scattering angle-.  Corrections are required.
9.	Claim 16 is objected to for the following:  on line 2 ‘present and size of small particle where you place a Lens’  should read –of presence and size of a small particle where is placed a lens-.  Correction is required.
10. 	Claim 17 is objected to for the following:  on line 3 ‘to obtained’ should read –to obtain-.
Correction is required.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-4, 7, 8, 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mamani et al. (Majorana vortex photons a form of entangled photons propagation through brain tissue)-cited by applicant in view of Mamani et al. (Transmission of classically entangled beams through mouse brain tissue)-hereafter ‘Entangled’-previously cited in view of Gozali et al. (2018/0284025)-previously cited and Alfano et al. (2017/0153435)-previously cited.
	As for claim 1, Mamani in a majorana vortex photons a form of entangled photons propagation through brain tissue discloses/suggests the following:  a method for imaging and deep imaging a biological tissue sample (page 3: column 1:  third paragraph; column 2: paragraph 2:  refers to both Majorana and non-Majorana through the brain maze pathway; page 6: column 1: lines 1-6) the method comprising the steps of: transmitting Majorana photons through the biological sample (page 2: column 2:  lines 7-18; page 3: column 2: paragraph 2; page 5:  Results and Discussion demonstrates transmission and transmittance) , wherein the Majorana photons are a mixed state of spin angular momentum (SAM) and orbital angular momentum (OAM) (chiral entangled state) (page 1: abstract; page 3: column 2:  1.1: first paragraph: line 4), such beams having radial polarization and azimuthal polarization (page 3: column 2: 1.1: first paragraph lines 3-4), thereby producing transmitted Majorana photons (abstract; note pages 5-6: Conclusion).

	As for  ‘processing the received signal to produce a digital image of the biological tissue sample’ Mamani does not explicitly state this.  Mamani does state that the data is analyzed by ImageJ (page 4: column 2: last two lines) as does ‘Entangled’ (page 6: column 1:  line 16).  As well Gozali in an OAM microscope for edge enhancement of biomedical condensed matter samples and objects teaches the use of a digital camera (Fig. 1: digital camera).  And Alfano in a supercontinuum microscope for resonance and non-resonance enhanced linear and nonlinear images and time resolved microscope for tissues and materials teaches that the detector may be digital camera (claim 16) and demonstrates that there is a computer with display monitor (Figs. 7-8).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process the received signal to produce a digital image of the biological tissue sample in order to display to the operator a deep image of the tissue collected by a digital camera and processed by ImageJ.
claim 2, Mamani in view of Entangled, Gozali, and Alfano discloses/suggests everything as above (see claim 1).  In addition, Mamani suggests wherein Majorana and non-Majorana beams are used for multiphoton imaging using higher resolution, obtained from a focused vector beam (small spot size) for longitudinal electric field EL using a high numerical aperture (NA) microscope objective lens (page 2: column 1: last paragraph; page 6:  lines 3-4: both Majorana and non-Majorana used) as does Entangled (page 2: column 2:  Four States of polarization and spatial modes: first paragraph).
	As for claim 3, Mamani in view of Entangled, Gozali, and Alfano discloses/suggests everything as above (see claim 1).  In addition, Mamani discloses Majorana and non-Majorana beams are used (page 6: lines 3-4: both Majorana and non-Majorana used) in deep imaging in the NIR region, the golden window in the brain (page 2: column 1:  paragraph 3 starting with ‘Moreover’ lines 6-8) as does Entangled (page 1: column 2: last two lines).
	As for claim 4, Mamani in view of Entangled, Gozali, and Alfano discloses/suggests everything as above (see claim 1).  In addition, Mamani discloses both Majorana and non-Majorana beams are used (page 6: lines  3-4).  Mamani is silent concerning the beams being utilized in at least one of two-photon fluorescence imaging, second harmonic generation imaging, third harmonic generation imaging and enhancing nonlinear optical imaging using supercontinuum and laser beams.  Nevertheless, Mamani teaches that scattering is reducible as wavelengths enter the NIR and SWIR wherein the optimum window in SWIR for deep imaging is the golden window (1600 to 1870 nm) denoted as window 3 in the brain (page 2: paragraph 3 starting with ‘Moreover’ lines 4-8). As well Mamani teaches that the depth of beam propagation through the tissue can be improved by using circular polarized light and states that the polarization retains optical memory  (page 2: paragraph 3 starting with ‘Moreover’ lines 8-11).  
	As for claim 8, Mamani in view of Entangled, Gozali, and Alfano discloses/suggests everything as above (see claim 1).   In addition, Mamani discloses/suggests  wherein Majorana vector and non-Majorana beams are used in imaging to imaging with a higher flux of photons in the classical limit (page 3: column 1: paragraph 3).  As does Entangled (page 2: column 1: paragraph 3).
	As for claim 10, Mamani in view of Entangled, Gozali, and Alfano discloses/suggests everything as above (see claim 1).  In addition, Mamani suggests Majorana vector beams are used in high-resolution multiphoton microscopies due to the stronger longitudinal field obtained 
	As for claim 11, Mamani in view of Entangled, Gozali, and Alfano discloses/suggests everything as above (see claim 1).  In addition, Mamani suggests  the samples are biological objects, brain and breast tissue (page 10:  column 1 mentioning both brain and breast tissue) to improve the penetration depth and spatial resolution of the target, similarly to dark field microscopy (page 4: column 2: Experimental Data Collection:  paragraph 1; page 2: column 1: paragraph 3).
	As for claim 17, Mamani in view of Entangled, Gozali, and Alfano discloses/suggests everything as above (see claim 1).  In addition, in view of Gozali it is suggested wherein SC-Majorana Microscope is used for edge enhancement for biomedical samples including cells and tissues to obtain detailed features (abstract).  As in view of Alfano (abstract).

Allowable Subject Matter
13.	Claims 12-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
14.	Due to the amendment to claim 4, the previous rejections under 35 USC 101 and 35 USC 112(a) have been overcome and hereby withdrawn.   Due to the amendment to the claims the previous rejections under 35 USC 112(b) have been overcome and hereby withdrawn.  
Claims 5-7, 9, and 18 have been withdrawn; therefore, any remarks regarding the previous rejections of these claims have not been considered.
Due to the amendment to claim 4, a new ground of rejection under 35 USC 103 has been made.  The previous rejection of claim 4 under 35 USC 102(a)(1)/102(a)(2) has been overcome and hereby withdrawn. 
Applicant's arguments filed July 26, 2021 have been fully considered but they are not persuasive.  On page 10-11 of applicant’s remarks concerning the rejection of claim 1 under 35 USC 103, the examiner disagrees.   The applicant appears to only recites sections of Mamani when the rejections uses four references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
As well with regards to claim 1, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the use of Majorana photons in imaging systems and its propagation through various types of turbid media (see page 11 of Applicant’s remarks: second paragraph for claim 1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner notes that claim 1 does claim a receiving step, ‘receiving the transmitted Majorana photons with an optical receiver’, and a processing step, ‘processing the received signal to produce a digital image of the biological tissue or turbid media.’
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
As stated above with regards to claim 2, ‘Mamani suggests wherein Majorana and non-Majorana beams are used for multiphoton imaging using higher resolution, obtained from a focused vector beam (small spot size) for longitudinal electric field EL using a high numerical aperture (NA) microscope objective lens (page 2: column 1: last paragraph; page 6:  lines 3-4: both Majorana and non-Majorana used) as does Entangled (page 2: column 2:  Four States of polarization and spatial modes: first paragraph).’
As for applicant’s remarks with regards to the rejection of claim 3 under 35 USC 103 on page 11 of Applicant’s Remarks ‘in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ‘the use of Majorana photons in these special windows can further improve imaging and deep imaging’) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
With regards to the applicant’s argument of claim 8 being rejected under 35 USC 103 (applicant’s remarks page 13) please refer to claim 1’s remarks above.
claim 10, ‘in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ‘Majorana can be used for enhancing supercontinuum (Remarks page 13: Claim 10)’) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition, the examiner stated that Mamani and Entangled suggests Mamani suggests Majorana vector beams are used in high-resolution multiphoton microscopies due to the stronger longitudinal field obtained when a Majorana-radially polarized light is focused through a high NA (page 2: column 1: last paragraph; page 6:  lines 3-4: both Majorana and non-Majorana used) as does Entangled (page 2: column 2:  Four States of polarization and spatial modes: first paragraph).  In addition, the examiner notes that Alfano teaches of using a SC microscope for medical and biological applications by having a SC NIR and SWIR microscope for deeper imaging into materials by having using entangle photons for improved imaging with higher resolution remotely via 4 wave non-linear optics (paragraph 0002)  and shows that the nonlinear optical effects may be second harmonic and third harmonic generation (paragraph 0030).  Please refer to the rejection of claim 4 above.
As well with regards to applicant’s remarks concerning claim 10, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) MPEP 2144.01.  A prior art reference must be considered in its entirety, i.e., as a whole including portions that would lead away from the claimed invention.  W.L. Gore & Associates, Inc. v. 
	As for applicant’s remarks concerning claim 11 being rejected under 35 USC 103, the examiner disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ‘used in dark field microscopy’) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner notes that ‘similarly to dark field microscopy’ in claim 11 does not preclude any imaging system that improves penetration depth and spatial resolution of the target at least the same as/similarly to dark field microscopy.
As for claim 17, examiner disagrees that ‘majorana photons can be incorporated in a supercontinuum system for edge enhancement.  As stated above in the rejection of claim 17, ‘in addition, in view of Gozali it is suggested wherein SC-Majorana Microscope is used for edge enhancement for biomedical samples including cells and tissues to obtain detailed features (abstract).  As in view of Alfano (abstract).’ In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886